In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00036-CR



         CALVIN LEWIS MANNING, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




          On Appeal from the 71st District Court
                Harrison County, Texas
               Trial Court No. 21-0019X




      Before Morriss, C.J., Stevens and van Cleef, JJ.
       Memorandum Opinion by Justice van Cleef
                                       MEMORANDUM OPINION

           In Count I of its indictment, the State charged Calvin Lewis Manning with possession of

a controlled substance in an amount of four grams or more, but less than 200 grams, and, in

Count II, he was charged with possession of a prohibited weapon. Manning pled not guilty to

both counts. On February 23, 2022, a jury found him guilty of Count I,1 but not guilty of Count

II. In his sole issue on appeal, Manning contends that the judgment of conviction erroneously

reflects that he was found guilty of Count II. A review of the trial court’s judgment shows that

the jury found him not guilty of Count II. However, the judgment erroneously also lists Count II

in the section titled “Offense for which Defendant Convicted.”

           We modify the judgment of the trial court by striking the phrase “COUNT II:

PROHIBITED WEAPON” from the paragraph titled “Offense for which Defendant Convicted.”

We affirm the trial court’s judgment, as modified.




                                                       Charles van Cleef
                                                       Justice

Date Submitted:              August 19, 2022
Date Decided:                August 25, 2022

Do Not Publish




1
    Manning was sentenced to eleven years’ confinement in prison for his possession conviction.
                                                           2